Citation Nr: 0216562	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  99-06 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1969, including a tour of duty in Vietnam from December 1966 
to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, denying the veteran's claim of 
entitlement to service connection for PTSD.  


FINDINGS OF FACT

1.  Although service medical records do not identify 
complaints, findings, or diagnoses of PTSD, medical evidence 
developed postservice identifies a diagnosis of PTSD related 
to military service of the veteran and a link between the 
veteran's current symptoms of PTSD and his claimed inservice 
stressors.

2.  There is credible supporting evidence that one or more of 
the inservice stressors described by the veteran actually 
occurred.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.304(f), as in effect on and after March 7, 1997, and 
March 7, 2002; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

It is significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to its duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  As well, changes to the Code of Federal Regulations 
were made in response to the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  Additionally, during 1999, 
the provisions of 38 C.F.R. § 3.304(f) were amended, see 64 
Fed. Reg. 32807 (1999), effective from March 1997, and again 
as of March 2002, see 67 Fed. Reg. 10330-10332 (2002), with 
respect to the requirements for establishing a claim for 
service connection for PTSD, changes not recognized by the RO 
in this matter.  In view of the favorable decision in this 
case, however, further actions to ensure notice to the 
veteran of the aforementioned changes in the law and 
regulations and to determine whether VA fully complied 
therewith are obviated.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f), as in effect prior to March 7, 1997.  During the 
pendency of this appeal, § 3.304(f) was amended, effective 
March 7, 1997.  As amended, § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter 
(rather than a clear diagnosis); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 64 Fed. Reg. 32807-32808 
(1999).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
inservice stressor.  Id.  Other changes to 38 C.F.R. 
§ 3.304(f) involving claims of personal assault, which are 
not herein at issue, were made effective in March 2002.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); see also VAOPGCPREC12-99 (Oct. 18, 1999) (defining 
the ordinary meaning of the phrase engaged in combat with the 
enemy as requiring the veteran to have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.)  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
the veteran's lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If, however, it is determined that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, is 
insufficient to establish the alleged stressor(s).  Instead 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's account of 
inservice stressors.  Dizolgio v. Brown, 9 Vet. App. 163, 166 
(1996).  In sum, if the claimed stressor is not combat-
related, the veteran's lay testimony regarding inservice 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

In this matter, it is not neither alleged, nor shown, that 
PTSD of the veteran was present during his period of active 
duty, including his tour of duty in Vietnam.  It is also not 
in dispute that PTSD was initially diagnosed by VA medical 
professionals during 1998, with the onset of the veteran's 
PTSD being tied by those medical professionals to inservice 
stressors to which the veteran was exposed while in Vietnam.  
There is shown to be a link established by medical data 
between current symptoms of the veteran's PTSD and his 
primary, inservice stressors involving the an episode in 
which the veteran unearthed human remains when establishing a 
firing position, a near-drowning incident, and his learning 
of the death of a fellow soldier with whom he was acquainted 
from shell fragment wounds.   

This case turns on the question of whether there is credible 
supporting evidence that one or more of the claimed inservice 
stressors leading to the veteran's PTSD occurred.  None of 
the primary stressors to which the veteran refers is related 
directly to the veteran's own engagement in combat with the 
enemy, and, as such, the undersigned need not herein reach 
the question of whether the veteran otherwise engaged in 
combat with the enemy.  See 38 U.S.C.A. § 1154 (West 1991); 
38 C.F.R. § 3.304(f)(1).  What is required is an examination 
of the evidence that is presented to prove the existence of 
one or more of the asserted stressors, including its 
credibility.

Service medical records provide no assistance in this regard; 
service personnel records indicate that the veteran served in 
Vietnam from December 1966 to November 1967, during which 
time his principal duties were that of a light truck driver, 
ammo handler, and "Pr Mvr Dr".  While in Vietnam, the 
organizations to which he was assigned were Battery B, Third 
Battalion, 34th Artillery, 9th Infantry Division, as well as 
Battery A, Seventh Battalion, 13th Artillery.  Service 
personnel records further denote the veteran's involvement in 
the Vietnam Counter Offensive Phase II.  No awards or 
decorations signifying the veteran's participation in any of 
the claimed events are therein shown.  

Received by the RO in May 1999 were two newspaper clippings, 
one of which was dated in April 1967.  Such clippings 
reference the activities of B Battery, Third Battalion, 34th 
Artillery, in directing heavy gun fire to enemy positions 
during night operations aboard barges floating on the My Tho 
River.  Their position was described to be two miles west of 
Dong Tam.

Received by the RO in August 1999 were notarized affidavits 
from individuals who served in the U. S. Army with the 
veteran in Vietnam.  One affiant indicated that he was an 
Ammo Section Chief and that the veteran was a member of his 
Section.  He reported that, in January or February 1967, his 
Section left base camp on a field mission, and upon reaching 
its firing position, the Ammo Section was deployed at the 
rear perimeter with instructions to "dig in" their 
positions.  Once the mission was completed, the affiant was 
made aware that body parts had been found by someone and 
reburied, although he stated that he did not view the body 
parts and did not know for sure who found and reburied them.  
The other affiant reported that he was a cook with B Battery 
of the Third Battalion, 34th Artillery, Ninth Infantry 
Division, who was acquainted with the veteran.  The former 
cook recalled that, in February 1967, the veteran had dug up 
a hand while securing his position on a field mission out of 
Camp Bearcat.  Also, it was the cook's recollection, that 
shortly after B Battery had moved to Dong Tam in the Mekong 
Delta, where the veteran was assigned to a gun crew and sent 
on a night mission firing 105 millimeter Howitzers mounted 
aboard river barges, the veteran nearly drowned before being 
rescued and pulled back onto the barge.

The veteran has consistently and credibly set forth an 
account of his principal inservice stressors, those being the 
incident in which he unearthed human body parts and the other 
being the near-death episode in which he was trapped behind a 
moving river barge attached thereto only by a rope.  In 
addition, the accounts of individuals who served in Vietnam 
with the veteran credibly support the existence of the 
aforementioned stressors.  The fact that he was stationed 
with a unit that was present when the asserted events 
occurred would strongly suggest that he was, in fact, exposed 
to those events.  See Pentecost v. Principi, 16 Vet. App. 
124, 128 (2002).  There need not be corroboration of every 
detail of the veteran's participation.  See Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  

In all, the evidence as a whole shows that the veteran has 
PTSD that is related to military service, that there is a 
link established by medical evidence between current PTSD 
symptoms and an inservice stressor, and, finally, there is 
credible supporting evidence that one or more inservice 
stressors occurred.  Accordingly, the veteran is entitled to 
service connection for PTSD.  


ORDER

Service connection for PTSD is granted.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

